PER CURIAM.
On May 31, 1997, Barbara Harris and Douglas Cabana had a confrontation at a Republican Party gathering. Harris claims that during the exchange she was struck by Cabana’s knuckle. She filed a complaint against Cabana who moved for dismissal under the de minimis provision of N.J.S.A 2C:2-11. Judge Bozonelis dismissed the complaint; Harris appeals contending that the matter is not de minimis.
We have carefully reviewed this record in light of Harris’ contentions and have concluded that our intervention is unwarranted. We affirm for the reasons expressed by Judge Bozonelis in his published opinion of August 11,1997.
Affirmed.